DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heier et al. (US 2018/0293875) (hereafter Heier) in view of Lagassey et al. (US 2006/0092043) (hereafter Lagassey).
 	Regarding claims 1 and 20, Heier discloses an investigation assist system (see, abstract, crime investigation) comprising: a server (see, Fig. 1, the server, 122) communicably connected to a first camera, one or more second cameras and a third camera (see, Fig. 1, multiple cameras, 105A2, 105A1 and 105A3 paragraph [0029], one or more video cameras 105A1-A3, 105B1-B3, 105C1-C3, 105D1-D3 that capture video of one or more areas in or around each store (e.g., entrances, exits, aisles, cash registers, parking lots, loading docks, etc.); and a client terminal (see, Fig. 1, client terminal, paragraph [0030], 103A-103D, ) communicably connected to the server (see, Fig. 1, server, 122, multiple cameras, paragraph  [0030] The client computers 103A-D may be part of a video management system (VMS) that interacts with the local network of video cameras 105A1-A3, 105B1-B3, 105C1-C3, 105D1-D3 and the video database 102A-D. For example, a user at a client computer 103A-D may use the VMS to control the operation, the VMS and/or the client computer may utilize algorithms to process the video to obtain additional information.  For example, recognition algorithms may be used to recognize faces or features (e.g., clothing, hair color, etc.) in recorded video from one or more example (i.e., training) images.  In another example, recognition algorithms may be used to read vehicle license plates.  In another example, recognition algorithms may be used to identify particular behaviors (e.g., movement), paragraph [0034], the central server 122 may receive information from all store locations 101A-D. For example, a crime report may be created using a client computer 103A-D or a mobile device 104A-D at a store location 101A-D), the one or more second cameras capture identification information of a license plate and a face of a person in a vehicle entering the intersection (see, paragraph [0030], he VMS and/or the client computer may utilize algorithms to process the video to obtain additional information.  For example, recognition algorithms may be used to recognize faces or features (e.g., clothing, hair 
 	Regarding claim 2, the combined teachings further discloses the investigation assist system according, wherein in the first investigation process, the client terminal sends to the server an information acquisition request for the suspect of the incident, satisfying a first search condition based on the notified information further including appearance features of the suspect (Heier, 
 	Regarding claim 3, Heier further discloses the investigation assist system wherein the server sends the investigation information of the suspect to the client terminal, and the client terminal displays the investigation information of the suspect on a display device (see, paragraph [0032], the point-of-sale devices may receive alerts from the client computer at a store location and display them to a user (e.g., picture of wanted criminal).  In addition, the point-of-sale devices may be configured allow a user to transmit a response to the alerts (e.g., wanted criminal observed)).

Allowable Subject Matter
7.	Claims 4-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lemberger et al. (US 2018/0338120) discloses First video data of a first event and second video data of a second event may be received.  The first video data and the second video data may be analyzed to determine characteristics associated with the first video data and the second video data.  The first event and the second event may be prioritized based on the characteristics determined from the analysis of the first video data and the second video data to create an ordered list.  The ordered list may include a first list entry that corresponds to the first event and a second 
Milliorn et al. (US 9,922,048) discloses use pictures of detainees and automatically scan image databases to detect when a detainee has a criminal record and to alert controlled-environment facility personnel to that record.  A picture of the detainee is captured during booking or at another time.  The picture is compared to a database of images of individuals with criminal records.  If the picture matches an existing image in the database, then information associated with the matching image is provided to the controlled-environment facility personnel.  The information is analyzed to identify key issues, such as active warrants.  The controlled-environment facility personnel are alerted to any such key information.
Yigit et al. (US 2019/0370562) discloses automated association of media with occurrence records. See, Fig.4. Paragraph [0044]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/15/2021